Order of the County Court of Orange county denying motion to open default and vacate judgment reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, without costs, to the extent of opening the default upon condition that the judgment heretofore entered stand as security; the proposed answer annexed to the moving papers to be served within ten days from the entry of the order herein. The proposed answer presents issues of fact which the defendants are entitled to litigate, since it is conceded that the default in pleading was due to excusable mistake. (Seibert v. Dunn, 216 N. Y. 237.) Lazansky, P. J., Young, Kapper, Carswell and Scudder, JJ., concur.